Case 1:12-cv-01466-ALC Document 52 Filed 08/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

[SEALED),
Plaintiff,
~ against -
[SEALED],
Defendants.

 

 

 

Upon consideration of the State of New York’s letter application to partially unseal
this gui tam action, dated January 3, 2014, it is hereby ORDERED as follows:

1. The application is GRANTED;

2. The seal imposed by this Court on the file in this action by an Order dated March
1, 2012, is hereby lifted for the limited purpose of permitting the Office of the
New York Attorney General or the United States, at their discretion, to disclose to
the New York City Law Department and the Corporation Counsel of the City of
New York any or all of (i) the existence of this action, (ii) the allegations set forth
in the gui fam complaint and the complaint itself; (iii) this Court’s Order dated
March 1, 2012; and (iv) this Order.

3. Except as provided in the previous paragraph, all filings in this case, and on the
Complaint for all other purposes, shall remain under seal until further order of this

Court.

 
Case 1:12-cv-01466-ALC Document 52 Filed 08/26/19 Page 2 of 2

4, The Office of the New York Attorney General shall serve a copy of this Order
upon the Relator and the United States within ten (10) business days of its receipt

of this Order.

SO ORDERED: . . |
New York, New York 7 CH
January {5 , 2014 é } ppt

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
